DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application has been filed as a Continuation of U.S. Application No. 15/623,044, filed June 14, 2017.  
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/623,044, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
The parent application does not provide sufficient antecedent basis for the proviso of claim 13, specifically that no current collector is within the battery.  Claims 13-17 recite that no current collector is within the battery (claim 1, line 7).  However the disclosure of the parent application does not support the scope of this limitation as the disclosure appears to teach only that no metal current collector is within the battery.  A review of the disclosure teaches that one aspect of the disclosed invention is the use of .
Information Disclosure Statement
The information disclosure statements filed on November 23, 2020; April 15, 2021; August 30, 2021 have been placed in the application file and the information referred to therein has been considered as to the merits.
Copies of references cited by applicant in accordance with MPEP § 609, § 707.05(b) and § 708.02 are not furnished to applicant with the Office action. Additionally, copies of references cited in continuation applications if they had been previously cited in the parent application are not furnished.
Since this application is a continuation application filed under 37 CFR 1.53 (b), the examiner has considered information, which has been considered by the Office in the parent applications. Such information need not be resubmitted in the continuing application unless the applicant desires the information to be printed on the patent.
Drawings
The drawings received April 17, 2020 and replacement sheet drawing received June 23, 2020 are acceptable for examination purposes.
Specification
The disclosure is objected to because of the following informalities: the status of the parent application identified in the first sentence of the instant application should be updated since it has been abandoned.  Appropriate correction is required.
The specification received April 17, 2020 has been reviewed for examination purposes.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification does not provide sufficient antecedent basis for the proviso of claim 13, specifically that no current collector is within the battery.  Claims 13-17 recite that no current collector is within the battery (claim 1, line 7).  However the disclosure does not support the scope of this limitation as the disclosure appears to teach only that no metal current collector is within the battery.  A review of the disclosure teaches that one aspect of the disclosed invention is the use of carbon nanotube current collectors rather than conventional metal current collectors (see paras. [0004], [0037], [0146]-[0182]; Table 2; Figs 16-19, 25-42).  However, the invention is clear that the batteries therein still require current collectors within the battery.  Therefore the specification does not provide proper antecedent basis for the breadth of the proviso of claims 13-17.
Claim Objections
Claim 5 objected to because of the following informalities:  the redundant phrase “non-solvent is selected from the group consisting of” at lines 1-2 of claim 5 should be deleted.  Appropriate correction is required.
Claim Interpretation
Note that the non-solvent of claims 1-17 is an optional limitation and has been interpreted as being interpreted as such as set forth below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 13-17 recite that no current collector is within the battery (claim 1, line 7).  However the disclosure does not support the scope of this limitation as the disclosure appears to teach only that no metal current collector is within the battery.  A review of the disclosure teaches that one aspect of the disclosed invention is the use of carbon nanotube current collectors rather than conventional metal current collectors (see paras. [0004], [0037], [0146]-[0182]; Table 2; Figs 16-19, 25-42).  However, the invention is clear that the batteries therein still require current collectors within the battery.  Therefore claim 13, reciting that no current collector is within the battery, is outside the scope of the written description of the invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the phrase “the solids” at lines 8-10 and it is unclear as to what exactly the term “the solids” encompasses.  The manner in which the claim is written only appears to recite solids comprising an active material (claim 1, lines 2-3).  The claim does not clearly include any other components of claim 1 as solids.  The conductive additive and binder are separated from the solids of claim 1, lines 2-3 by reference to the semi-colon and new line reciting these elements (claim 1, line 4).  It would appear that the solids of claim 1 should be inclusive of the active material, conductive agent and binder and claim 1, lines 2-4 should be re-drafted to clearly reflect this.  Claims 2-17 are dependent upon claim 1 and do not remedy this issue.  Therefore claims 2-17 are rejected for the same reasons;
Claim 1 recites the limitation "the suspension" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim and the claim does not clearly define what “the suspension” is prior to this recitation.  The claim should be re-drafted to include language as to what limitations of the claim fall under a suspension is prior to any recitation of “the suspension” to overcome this rejection. Claims 2-12 are dependent upon claim 1 and do not remedy this issue.  Therefore claims 2-17 are rejected for the same reasons;
Claim 13 is recites the limitation "the printed or cast and dried composition" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 does not provide any antecedent basis for a printed or cast and dried composition as recited in claim 1.  The term “the printed” should be amended to “a printed” to overcome this rejection.  This also applies to claim 14 which explicitly recites the same language but similarly does not have sufficient antecedent basis for the terminology of note. Claims 14-17 are dependent upon claim 1 and do not remedy this issue.  Therefore claims 14-17 are rejected for the same reasons
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barchasz et al. (U.S. Patent Application No. 2013/0108913).
The following rejection applies for the optional non-solvent absent from the claimed invention.
As to claim 1, Barchasz teaches of a castable composition comprising:
80% by weight LiFePO4, 10% by weight carbon black conductive powder and a 10% PVDF binder (paras. [0075]-[0084]);
the slurry includes N-methylpyrrolidone (NMP) as the solvent (para. [0081]);
the amount of active material is 80%, the amount of conductive additive is  amount of binder is 10%, the amount of conductive carbon is 10% all by weight (paras [0077]-[0079]);
Barchasz, which does not teach of a non-solvent, reads on claim 1 when the optional non-solvent is not present;
the composition has the same components (active material, conductive agent, binder and solvent) in the same relative amounts and is formed as a slurry for application onto an electrode current collector.  Therefore, the composition is selected for casting and thus has a viscosity selected for printing or casting (paras. [0075]-[0084]).  
Similarly, Barchasz teaches of a castable composition comprising:
80% by weight Li4Ti5O12, 10% by weight carbon black conductive powder and a 10% PVDF binder (paras. [0085]-[0094]);
the slurry includes N-methylpyrrolidone (NMP) as the solvent (para. [0091]);
the amount of active material is 80%, the amount of conductive additive is  amount of binder is 10%, the amount of conductive carbon is 10% all by weight (paras [0087]-[0089]);
Barchasz, which does not teach of a non-solvent, reads on claim 1 when the optional non-solvent is not present;
the composition has the same components (active material, conductive agent, binder and solvent) in the same relative amounts and is formed as a slurry for application onto an electrode current collector.  Therefore, the composition is selected for casting and thus has a viscosity selected for printing or casting (paras. [0085]-[0094] as applied to claim 1).
As to claim 2, the conductive agent is carbon black (paras. [0078] and [0088], applied to claim 2).
As to claim 3, the binder is PVDF (paras. [0079] and [0089], applied to claim 3). 
As to claim 4, the solvent is N-methylpyrrolidone or NMP (paras. [0081] and [0091], applied to claim 4).
As to claim 5, claim 5 only recites a genus of materials therein for the non-solvent, but does not require that the non-solvent is effectively present.  Therefore, for the condition of claims 1 and 5 wherein the non-solvent is still optional and not present, Barchasz, reads on claim 5.
As to claim 6, Barchasz teaches of fabricating composite electrodes such as in Example 1, by preparing the compositions of claim 1 (paras. [0085]-[0094]), casting the slurries on respective substrates and drying the suspensions to form electrodes (paras. [0085]-[0094] as applied to claim 6).
As to claim 7, the conductive agent is carbon black (paras. [0078] and [0088], applied to claim 7).
As to claim 8, the binder is PVDF (paras. [0079] and [0089], applied to claim 8). 
As to claim 9, the solvent is N-methylpyrrolidone or NMP (paras. [0081] and [0091], applied to claim 9).
As to claim 10, claim 10 only recites a genus of materials therein for the non-solvent, but does not require that the non-solvent is effectively present.  Therefore, for the condition of claims 1, 6 and 10 wherein the non-solvent is still optional and not present, Barchasz, reads on claim 10.
	As to claim 11, the positive active material is LiFePO4 (para. [0077], applied to claim 11).
As to claim 12, the negative active material is Li4Ti5O12 (para. [0087], applied to claim 12).	 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (U.S. Patent Application No. 2010/0104947) in view of Barker et al. (U.S. Patent Application No. 2002/0009651).
The following rejection applies for the presence of the non-solvent.
As to claim 1, Choi an electrode composition comprising LiCoO2, acetylene black (conductive additive), PVDF (binder) and NMP/DEG (solvent/non-solvent; see Example 1).  The ratio of NMP (solvent) to diethylene glycol (DEG; non-solvent) is 70% weight NMP to 5 wt% DEG.  The amount of DEG (non-solvent component) of Choi is well under 30 wt% with respect to both the solvent mixture and to the larger overall composition.   The composition is an ink which can be printed and therefore provides a composition having a viscosity for printing or casting.  As the prior art composition of Choi includes the same solvent (NMP; BP 204oC) and non-solvent (DEG; BP 244oC) as the instant invention (at a 70:5 solvent:non-solvent and an inherent lower weight percentage of non-solvent to the entire composition), the non-solvent of Choi will expectedly inherently cause a degree of binder self-interaction (as applied to claim 1).
As to claim 2, the conductive additive is carbon and can be acetylene black, graphite, carbon black, carbon nanotubes (discussed above and para. [0027], as applied to claim 2).  
As to claim 3, the binder is PVDF (examples and para. [0026], as applied to claim 3).
As to claim 4, the solvent is NMP (discussed above, as applied to claim 4).
As to claim 5, the mixture includes a minor additive of DEG (Example 1), which reads on the non-solvent of claim 5).
As to claim 6, the method comprises preparing the cathode suspension above, printing the suspension and drying the suspension (paras. [0080]-[0088] and Example 1 as applied to claim 6).
As to claim 7, the conductive additive is carbon and can be acetylene black, graphite, carbon black, carbon nanotubes (discussed above and para. [0027], as applied to claim 7).  
As to claim 8, the binder is PVDF (examples and para. [0026], as applied to claim 8).
As to claim 9, the solvent is NMP (discussed above, as applied to claim 9).
As to claim 10, the mixture includes a minor additive of DEG (Example 1), which reads on the non-solvent of claim 10).
As to claim 12, the invention disclosed by Choi is suited for both cathode oxide inks and anode oxide inks wherein the anode oxide is directed to lithium titanium based composite oxides such as Li4Ti5O12 (paras. [0083]-[0089], applied to claim 12).
Choi does not explicitly teach of the ranges of active material, conductive additive and binder as recited in claim 1.
Choi teaches that the amount of active material is 4.65 pats by weight to 0.15 parts by weight of conductive additive and 0.2 parts by weight of binder (see Example) which results in 93 wt% active material to 3 wt% conductive additive and 4 wt% binder.
Varying the amount of active material to conductive additive and binder would have provided obvious modifications to the mixture.  Reducing the amount of active material while increasing the amount of binder and conductive additive would have improved the adhesion properties and electron conducting properties of the mixture.  Therefore, the concept of adjusting the amounts of active material, binder and conductive additive in the composition to various amounts would have been well within the skill of the ordinary worker in the art to obtain varied degrees of electrochemical activity to adhesion to electron conductivity in the composition.  Barker teaches that ranges of active material from 50-90% in conjunction with 5-30% carbon black (conductive material) and 3-20% binder were well-known ranges of components used in active materials to provide sufficient electrochemical, mechanical and electronic properties to the active materials (para. [0043]).
Optimization of active material to non-active material such as binder and conductive agent is well within the skill of the ordinary worker in the art to obtain an electrode having good electrochemical, electronic and mechanical/adhesion properties.  Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919, F.2d 1575, 16 USPQ 2d 1934 (Fed. Cir. 1990). It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie rejection is properly established when the difference in the range or value is minor.  Titanium Metals Corp. of Am. v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the ratio of active material to binder to conductive material of Choi wherein the amounts of binder and conductive material are increased as taught by Barker since it would have increased the adhesion and electrical conductivity of the composition while providing sufficient electrochemical active material for good electrochemical performance.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (U.S. Patent Application No. 2010/0104947) in view of Barker et al. (U.S. Patent Application No. 2002/0009651) as applied to claim 6 above, and further in view of Barker et al. (U.S. Patent Application No. 2002/0039687, hereafter referred to as Barker-687).
As to the active material, Choi teaches of the active material being a variety of conventional materials (para. [0084]).  Barker teaches that the active material can be a variety of conventional electrode active materials (para. [0014]).
Modified Choi does not teach of the materials including LiFePO4.
Barker-687 recognized the use of LiFePO4 active materials in positive electrode mixes for lithium batteries (para. [0027]) and recognized that lithium metal phosphate active materials were known to resolve capacity problems posed by other widely used cathode materials and exhibit improved capacity and capacity retention of cells (para. [0024]).
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the positive active material of modified Choi to be other well-known active materials such as LiFePO4 as taught by Barker-687 as LiFePO4 active material was recognized by Barker-687 to resolve capacity problems posed by other widely used cathode materials and exhibited improved capacity and capacity retention of cells.  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). MPEP  §  2144.07.  See also 
 KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Barchasz et al. (U.S. Patent Application No. 2013/0108913), as applied to claim 1 above, further in view of Dai (U.S. Patent Application No. 2003/0003369) or Wang et al. (U.S. Patent Application No. 2014/0017552).
The following rejection applies for the optional non-solvent absent from the claimed invention. Furthermore, the claims have been interpreted in light of the specification, notably which the proviso of claim 13 is that no metal foil current collector is within the battery.
Regarding the composition of claim 1 incorporated into claim 13, as discussed above, Barchasz teaches of a castable composition comprising:
80% by weight LiFePO4, 10% by weight carbon black conductive powder and a 10% PVDF binder (paras. [0075]-[0084]);
the slurry includes N-methylpyrrolidone (NMP) as the solvent (para. [0081]);
the amount of active material is 80%, the amount of conductive additive is  amount of binder is 10%, the amount of conductive carbon is 10% all by weight (paras [0077]-[0079]);
Barchasz, which does not teach of a non-solvent, reads for when the optional non-solvent is not present;
the composition has the same components (active material, conductive agent, binder and solvent) in the same relative amounts and is formed as a slurry for application onto an electrode current collector.  Therefore, the composition is selected for casting and thus has a viscosity selected for printing or casting (paras. [0075]-[0084]).  
As to the battery of claim 13 including a cathode of the composition of claim 1 as recited therein, Barchasz teaches of electrodes made of Li4Ti5O12, LiFePO4 (para. [0073]).  The positive electrode is 80% LiFePO4 mixed with 10% conductive additive (carbon black), 10% binder (PVDF) and 1-methyl-pyrrolidone (NMP, paras. [0075]-[0084] as applied to claim 13).  The negative electrode is 80% Li4Ti5O12 mixed with 10% conductive additive (carbon black), 10% binder (PVDF) and 1-methyl-pyrrolidone (NMP, paras. [0085]-[0094] as applied to claim 13).  The electrode having LiFePO4 is then provided as a cathode (positive electrode 3) in a battery which further comprises an anode (negative electrode 7), separator between 11 the cathode and anode, and an electrolyte (paras. [0075]-[0106] as applied to claim 13).  Elements 5 and 17 are plates but are not held to be within the battery itself.  
As to claim 14, the anode is Li4Ti5O12 (discussed above, as applied to claim 14).
As to claim 15, the battery is shown in Fig. 1 includes peripheral seals and substrates 5 and 17 which encapsulate to surround the cathode 3, anode 7, separator 11 and electrolyte (as applied to claim 15).
As to claims 16-17, the electrolyte is LiPF6 in a carbonate (para. [0101] as applied to claim 16) where the carbonate is ethylene carbonate (EC), propylene carbonate (PC) and dimethyl carbonate (DMC; para. [0101] as applied to claim 17).
	Barchasz does not teach of the battery wherein no metal foil current collector is within the battery (claim 13).
	Barchasz teaches by example of aluminum foils 5 and 9 connected to the electrode active layers.  
	Dai teaches that metal conductive layers can be substituted with graphite current collectors for improved corrosion resistance (para. [0002]) and thermal resistance along with good electrochemical stability (abstract).  Wang teaches of replacing metal current collectors with carbon based materials (non-metallic; abstract, examples).  The use of carbon based current collectors improves the power density of the device.  In addition carbon materials were known to have improved corrosion resistance compared to metal foils (para. [0007]).
	Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the battery of Barchasz to replace the metal foil collectors with graphite or carbon based collectors as taught by Dai and Wang since such materials were well-known alternatives for current collectors and were known to have good corrosion resistance, thermal resistance and electrochemical stability.   In addition the carbon based materials would have reduced the weight of the battery and therefore improved the energy density of the device.  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). MPEP  §  2144.07.  See also KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Application No. 2004/0234858 discloses that electrode compositions comprising 80% by weight LiFePO4, 10% by weight graphite conductive powder and a 10% pvdf binder (para. [0054]); the slurry includes N-methylpyrrolidone (NMP) as the solvent (para. [0054]) was conventionally known in the art. U.S. Patent Application No. 2010/0171466 teaches of a castable composition comprising: 70% by weight Li4Ti5O12, 10% by weight carbon black conductive powder and a 20% PVDF-HFP binder (para. [0037]); the slurry includes acetone solvent (paras. [0037]-[0037]). U.S. Patent Application No. 2010/0059706 discloses that electrode compositions comprising 80g LiFePO4, a conductive additive (10g) and binder (10g) mixed in a suitable solvent was conventionally known in the art (paras. [0093]; [0149]).  Therefore again showing that the invention of at least claim 1 (composition of claim 1 in a solvent, the active material/conductive additive/binder present at a weight ratio of 80/10/10) was known in the art at the time the claimed invention was made.  U.S. Patent Application No. 2011/0229767 discloses a similar composition in para. [0216]).  Essentially, the composition of claims 1-12 appears to define compositions which have long since been known in, and anticipated by, the prior art and does not appear to define a patentable invention over the cited prior art of record.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283. The examiner can normally be reached Mon-Thurs 7am to 530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGG CANTELMO/Primary Examiner, Art Unit 1725